DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/693,371, filed on 07/26/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub  2014/0235228 (Hirako) further in view of US PGPub 20080222628 (Batra).


Hirako teaches An information processing terminal on which a control module (Fig 2, control module 11), having functions of storing data related to a web application in a storage area (Fig 3, communication setting database for applications) for the control module, operates, the information processing terminal comprising ([0052] FIG. 2, mobile telephone 1. The mobile telephone 1 includes a control module 11, a storage module 12, a display module 13.  Fig 11, Applications A-G, Fig 15(a) & 15(b), Advertisement URL database):
a memory (Fig 2, storage module 12) storing instructions related to the control module (Fig 2, control module 11) ([0053] The storage module 12 includes a ROM, a RAM, an external memory and the like. The storage module 12 stores various programs. The programs stored in the storage module 12 include control programs for controlling components of the mobile telephone 1 and various applications);
and a processor (ie. CPU) for executing the instructions causing the information processing terminal (Fig 1, mobile telephone 1)([0055] The control module 11 includes a CPU.  The control module 11 controls components, ie. the storage module 12) to:
receive a setting for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  This means that the setting for limiting transmission has been received, box is checked.
and display a screen for setting information corresponding to a web application not to limit a transmission on the background processing (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting 
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen, in the storage area is transmitted to a server providing the web application from the information processing terminal on the background processing ([0090]-[0091] data transfer to the server.  [0202] The communication control module 32 performs background communication when the background communication timing has come on the day with respect to the application whose communication mode is set to the non-restriction mode, referring to the communication setting table 12d.  See, Fig 11(b), communication setting 102, exclusion setting 103).  If the exclusion setting is checked, then the update data will be transmitted to the server even though the setting for limiting the communication is also checked. 
and wherein, in a case where the setting received, the transmission on the background processing of the update data, which is related to web application different from the web application corresponding to the information set via the screen, in the storage area is not performed ([0090]-[0091] data transfer to the server. [0111] Background communication is not performed thereafter with respect to an application whose background communication is switched to an off-state. Fig 11(b), communication setting 102, exclusion setting 103. [0209] A communication process may be performed such that background communication of one of 
but browsing processing by the control module is unaffected by setting ([0147] This is advantageous in preventing the user from feeling inconvenience in use). This will not affect the use of the application (browsing processing) by the user.
Hirako teaches on a control module for setting limitations of the web applications, communications with the application server as shown above.  However, Hirako is silent that the control module could be implemented as a web browser.  Hirako does not teach “storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and the browsing processing of the web browser unaffected by setting”.
Batra teaches, in the same field of endeavor, provide a method for providing an offline version of an online application, [0008].
Batra also teaches storing data related to a web application in a storage area for the web browser ([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user),
a memory storing instructions related to the web browser; browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Hirako with the teachings of Batra, so as to include storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, and browsing processing of the web browser unaffected by setting.  It would have been advantageous to include these details as discussed above, as it would allow the invention to utilize a common application (ie. web browser) available on smartphones which would have enabled the invention to provide transparent communication with the web server/web applications.    

Regarding Claims 2, 6:
Hirako (as modified by Batra) teaches the inventions of Claims 1, 5 as described.
Hirako teaches wherein, as the information set via the screen (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the exclusion setting box 103 of the intended application),
a URL of a site corresponding to the web application is set ([0149] There is an application such as a game application, in which various advertisement information is displayed in the execution screen thereof. Advertisement information is updated by background communication during a time when the application is executed in background. It is often the case that the user does not need such an advertisement information updating).  The game application has limited background processing, by blocking advertisements via URL.  

Regarding Claims 3, 7:
Hirako (as modified by Batra) teaches the inventions of Claims 1, 5 as described.
Hirako teaches wherein the transmission on the background processing is based on scripts corresponding to the web application that is run on the control module of the information processing terminal ([0073] The control module 11 periodically executes background communication of an application executed in background and whose background communication is set to an on-state, in other words, an application whose setting flag in the communication setting database 12a is set to an on-state for data updating relating to the application.  [0074] The control module 11 executes an automatic release process and an automatic resume process for automatically setting on and off of background communication).
Hirako does not teach wherein the transmission on the background processing is based on scripts (ie. plug-in) corresponding to the web application that is run on the web browser of the information processing terminal.
Batra teaches wherein the transmission on the background processing is based on scripts (ie. plug-in) corresponding to the web application that is run on the web browser of the information processing terminal ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection.  An offline status may indicate a failure in a network connection, a server running the online application has become unresponsive, or the online application has terminated unexpectedly).
The motivation to combine Hirako with Batra is the same as for Claim 1.

Regarding Claims 4, 8:
Hirako (as modified by Batra) teaches the inventions of Claims 1, 5 as described.
Hirako does not teach wherein the update data includes data of local Storage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.
Batra teaches wherein the update data includes data of localStorage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal ([0014] In another embodiment, memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user.  [0039] browsers need to be extended to store key information and provide offline capabilities when a connection to a rich web application is unexpectedly severed).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Hirako with the teachings of Batra, so as to include wherein the update data includes data of localStorage capable of being edited by the web browser regardless of a status of a network connection of the information processing terminal.  It would have been advantageous to include these details as discussed above, as it would allow the invention to provide the user with uninterrupted use of the application regardless of the network connectivity, see Batra, [0039] above.    


Hirako teaches A method for an information processing terminal on which a control module (Fig 2, control module 11), having functions of storing data related to a web application in a storage area (Fig 3, communication setting database for applications) for the control module, operates, the method comprising ([0052] FIG. 2, mobile telephone 1. The mobile telephone 1 includes a control module 11, a storage module 12, a display module 13.  Fig 11, Applications A-G, Fig 15(a) & 15(b), Advertisement URL database.  [0053] The storage module 12 includes a ROM, a RAM, an external memory and the like. The storage module 12 stores various programs. The programs stored in the storage module 12 include control programs for controlling components of the mobile telephone 1 and various applications):
receiving a setting for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  This means that the setting for limiting transmission has been received, box is checked.
and displaying a screen for setting information corresponding to a web application not to limit a transmission on the background processing (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the 
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen, in the storage area is transmitted to a server providing the web application from the information processing terminal on the background processing ([0090]-[0091] data transfer to the server.  [0202] The communication control module 32 performs background communication when the background communication timing has come on the day with respect to the application whose communication mode is set to the non-restriction mode, referring to the communication setting table 12d.  See, Fig 11(b), communication setting 102, exclusion setting 103).  If the exclusion setting is checked, then the update data will be transmitted to the server even though the setting for limiting the communication is also checked. 
and wherein, in a case where the setting received, the transmission on the background processing of the update data, which is related to web application different from the web application corresponding to the information set via the screen, in the storage area is not performed ([0090]-[0091] data transfer to the server. [0111] Background communication is not performed thereafter with respect to an application whose background communication is switched to an off-state. Fig 11(b), communication setting 102, exclusion setting 103. [0209] A communication process may be performed such that background communication of one of transmission and receiving is performed, and background communication of the other of transmission and receiving is not performed).  If the exclusion setting is not checked, then the update data will be NOT be transmitted to the server. 

Hirako teaches on a control module for setting limitations of the web applications, communications with the application server.  However, Hirako is silent that the control module is a web browser.  Hirako does not teach “storing data related to a web application in a storage area for the web browser, a memory storing instructions related to the web browser, browsing processing of the web browser unaffected by setting”.
Batra teaches storing data related to a web application in a storage area for the web browser ([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user),
a memory storing instructions related to the web browser; browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection).
The motivation to combine Hirako with Batra is the same as for Claim 1.

Regarding Claim 9:
Hirako teaches A non-transitory computer-readable storage medium (Fig 2, storage module 12) having computer executable instructions, having functions of storing data related to a 
wherein the instructions cause a compute as an information processing terminal on which the control module operates to ([0055] The control module 11 includes a CPU.  The control module 11 controls components, ie. the storage module 12):
receive a setting for limiting a transmission of update data related to web application on background processing by the control module (Fig 11(b), communication setting 102 is checked for Applications B, C, E.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state).  This means that the setting for limiting transmission has been received, box is checked.
and display a screen for setting information corresponding to a web application not to limit a transmission on the background processing (Fig 11(b), communication setting 102, exclusion setting 103.  [0133] A checkmark is currently displayed in the communication setting box 102 of each of the applications whose background communication is set to an off-state. Further, a checkmark is currently displayed in the exclusion setting box 103 of each of the applications set as an application to be excluded.  [0134] In the case where the user intends to exclude an application that is not set as an application to be excluded, the user touches on the exclusion setting box 103 of the intended application).  This shows the user may choose to exclude the application from having limited background transmission.
wherein, even if the setting received, the update data, which is related to web application corresponding to the information set via the screen, in the storage area is transmitted to a server 
and wherein, in a case where the setting received, the transmission on the background processing of the update data, which is related to web application different from the web application corresponding to the information set  via the screen, in the storage area is not performed ([0090]-[0091] data transfer to the server. [0111] Background communication is not performed thereafter with respect to an application whose background communication is switched to an off-state. Fig 11(b), communication setting 102, exclusion setting 103. [0209] A communication process may be performed such that background communication of one of transmission and receiving is performed, and background communication of the other of transmission and receiving is not performed).  If the exclusion setting is not checked, then the update data will be NOT be transmitted to the server. 
but browsing processing of the control module is unaffected by setting ([0147] This is advantageous in preventing the user from feeling inconvenience in use). This will not affect the use of the application (browsing processing) by the user.
Hirako teaches on a control module for setting limitations of the web applications, communications with the application server.  However, Hirako is silent that the control module is for the web browser, a memory storing instructions related to the web browser, browsing processing of the web browser unaffected by setting”.
Batra teaches storing data related to a web application in a storage area for the web browser ([0014] memory space on the client computing device may be allocated to the online application, wherein the offline application is stored in the memory space.  The offline application is automatically updated in the allocated memory space without requiring prior approval from a user),
a memory storing instructions related to the web browser; browsing processing of the web browser unaffected by setting ([0012] The online application may be executed in a runtime environment on a server. The offline application is executed in a runtime environment associated with a web browser on the client computing device. The offline application is a browser plug-in that executes in the absence of a network connection).
The motivation to combine Hirako with Batra is the same as for Claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454